     Case 2:20-cv-00195-JAM-CKD Document 18 Filed 04/24/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JAY M. GOLDMAN, State Bar No. 168141
     Supervising Deputy Attorney General
 3   JENNIFER J. NYGAARD, State Bar No. 229494
     Deputy Attorney General
 4    1515 Clay Street, 20th Floor
      P.O. Box 70550
 5    Oakland, CA 94612-0550
      Telephone: (510) 879-0802
 6    Fax: (510) 622-2270
      E-mail: Jennifer.Nygaard@doj.ca.gov
 7   Attorneys for Defendants Aamot, Ashe, Andaluz,
     Asman, Bradley, Branman, Brockenborough,
 8   Brunkhorst, Burns, Campbell, Ceballos, Heatley, J.
     Johnson, Lizarraga, Ramkumar, C. Smith, M. Smith,
 9   Tebrock, and Wanie

10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                      SACRAMENTO DIVISION

13

14
     THOMAS SCHMITZ, et al.,                             2:20-cv-00195-JAM-CKD (PS)
15
                                           Plaintiffs, STIPULATION AND ORDER
16                                                     EXTENDING DEFENDANTS
                   v.                                  BRUNKHORST, BURNS, CAMPBELL,
17                                                     LIZARRAGA, AND M. SMITH’S TIME
                                                       TO RESPOND TO PLAINTIFFS’ FIRST
18   A. ASMAN, et al.,                                 AMENDED COMPLAINT (Local Rule
                                                       144(a))
19                                        Defendants.

20                                                       Judge:        The Honorable Carolyn K.
                                                                       Delaney
21                                                       Trial Date:   Not Scheduled
                                                         Action Filed: January 27, 2020
22

23        Plaintiffs Thomas J. Schmitz and Dianne Mallia (“Plaintiffs”), and Defendants Brunkhorst,

24   Burns, Campbell, Lizarraga, and M. Smith stipulate and agree that Defendants Brunkhorst, Burns,

25   Campbell, Lizarraga, and M. Smith may have until May 4, 2020, to file a responsive pleading to

26   Plaintiffs’ First Amended Complaint.

27        The Parties agree that good cause exists for the extension because the Court previously

28   granted Defendants Aamot, Andaluz, Ashe, Asman, Bradley, Branman, Brockenborough,
                                                 1
                    Stip. & Order Extending Defs.’ Time Respond Pls.’ First Am. Compl. (2:20-cv-00195-JAM-CKD)
     Case 2:20-cv-00195-JAM-CKD Document 18 Filed 04/24/20 Page 2 of 2

 1   Ceballos, Heatley, J. Johnson, Ramkumar, C. Smith, Tebrock, and V. Wanie an extension of time

 2   up to May 4, 2020, to file a responsive pleading to Plaintiffs’ First Amended Complaint. (ECF

 3   No. 11.)

 4          This stipulation is in the interest of judicial economy because it will avoid the filing of

 5   multiple motions to dismiss. This is the first stipulation for an extension of time between the

 6   Plaintiffs and Defendants Brunkhorst, Burns, Campbell, Lizarraga, and M. Smith.

 7          IT IS SO STIPULATED.

 8

 9   Dated: April _____, 2020                    ___________________________________
                                                 Thomas J. Schmitz, Plaintiff
10

11

12
     Dated: April ______, 2020                   ___________________________________
13                                               Dianne Mallia, Plaintiff
14

15
     Dated: April ______, 2020                   ___________________________________
16                                               Jennifer J. Nygaard
                                                 Deputy Attorney General
17                                               Attorney for Defendants
                                                 Brunkhorst, Burns, Campbell, Lizarraga, and M. Smith
18

19

20                                                  ORDER

21
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23   Dated: April 24, 2020
                                                        _____________________________________
24                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
25

26   16.195.schm
     SF2020200637
27   14535615

28
                                                        2
                     Stip. & Order Extending Defs.’ Time Respond Pls.’ First Am. Compl. (2:20-cv-00195-JAM-CKD)
